 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMike Yurosek & Son and Fresh Fruit & VegetableWorkers, Local P-78-B, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Case 21-CA-143911April 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn October 29, 1976, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.Respondent's fruit and vegetable packing shed inHoltville, California, occupies the major part of ablock encompassed on three sides by 4th Street, 3dStreet, and Orange Street, all of which are publicthoroughfares. Across Orange Street from the pack-ing shed is another block, most of the property onwhich is owned by Respondent; Respondent alsoowns the alley which is located in the middle of thisblock and which runs from Orange Street to WalnutStreet. Many of Respondent's employees park theirvehicles in this alley and, during their lunchbreak,walk from the packing shed across Orange Street andinto the alley to eat. The area is primarily occupiedby produce packing sheds and related facilities, andneither the nearby streets nor the alley is paved.The Union began organizing Respondent's em-ployees in December 1975. Thereafter, Respondent'sforeman, Pete Villegas, on several occasions success-fully ordered union organizers to leave the alley, ongrounds that it was private property. Shortly beforethe employees' lunch period on February 10, 1976,Union Officer Jerry Breshears, along with severalI By order of April 8, 1977, the Board granted without prejudicePetitioner's request to withdraw its petition in Case 21-RC 14460, whichhad been consolidated with Case 21 CA-- 14391. Accordingly. Case 21 -RC14460 has been severed from Case 21-CA- 14391 and closed.2 The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inm., 91 NLRB 544 (1950), entd. 188 F.2d 362 (C.A. 3, 1951) We havecarefully examined the record and find no basis for reversing his findings.229 NLRB No. 21other union representatives, came to the area for thepurpose of passing out union leaflets to employees.Breshears initially stood in Orange Street andhanded leaflets to employees crossing from thepacking shed to enter the alley where their cars wereparked, but later entered the alley to talk withemployees eating in their cars. Villegas approachedBreshears and told him that the property was privateand he must leave. Breshears responded that he hada right to be in the alley and said he intended to talkwith the workers. After further heated verbalexchange, Villegas went back to the packing shed tocall the police. The officer who responded to the calltelephoned his headquarters for advice and was toldthat the local police chief considered the alley publicproperty. After being advised of the police chief'sposition, Respondent made no further attempts toexclude union organizers from the alley.The Administrative Law Judge found that Villegasneither engaged in unlawful surveillance nor unlaw-fully excluded or attempted to exclude union agentsfrom the alley in violation of Section 8(a)(1) of theAct. The General Counsel, however, contends thatunder California property law the alley was "implied-ly dedicated" to the public and that consquentlyRespondent could not lawfully prohibit or attempt toprohibit use of the alley by union agents. TheGeneral Counsel also contends that Villegas engagedin unlawful surveillance of employee activities whenhe followed Breshears a short distance into the alleyon February 10, 1976, and insulted him in thepresence of several employees. For the reasons setforth below, we find no merit to these contentions.3The theory of the General Counsel's case, asoriginally set forh in the complaint, was that theRespondent, through Villegas, "in a parking lotadjacent to Respondent's facility ...engaged insurveillance of employees' union activities." Therewas no allegation that Respondent violated the Actby Villegas' attempt to expel Breshears from the alleyowned by Respondent, although evidence regardingthis incident was received as background for thesurveillance allegation.Toward the close of the hearing, the AdministrativeLaw Judge noted that nothing in the complaint or inthe objections to the election alleged the attempt toexpel Breshears from the alley as a violation ofSection 8(a)(1) of the Act. Consequently, the GeneralI We do not adopt the Administrative Law Judge's finding in fn. 14 of hisDecision that a finding of unlawful surveillance requires a determination ofwhether the alley was in fact private property. Whether or not Respondenthad a right to exclude union organizers from the alley, had Respondentengaged in surveillance of its employees' union activity or created theimpression of such surveillance, Respondent would have thereby violatedSec. 8(a)( ) of the Act. Here, however. based on credibility resolutions, theAdministrative Law Judge found, and we agree, that the allegations ofsurveillance were not supported by the record.152 MIKE YUROSEK & SONCounsel moved, over Respondent's objection, toamend the complaint to include such an allegation.The Administrative Law Judge reserved ruling on themotion to amend, noting the General Counsel'sfailure to initially allege the described conduct as aviolation in the complaint when, from the outset, theGeneral Counsel was aware of the facts concerningthe incident.In his brief to the Administrative Law Judge, theGeneral Counsel for the first time raised theargument, as set forth above, that the alley was"impliedly dedicated" to the public.4The Adminis-trative Law Judge, in his Decision, granted theGeneral Counsel's motion to amend, stating that thedenial-of-access issue had been litigated, but furtherindicating that it is irrelevant whether the alley hasbeen dedicated to the public. We disagree. If thealley were clearly public property, Respondent'sattempts to exclude union representatives therefromwould be unlawful under Section 8(a)(1) of the Act.Therefore, although the Administrative Law Judgefound that Respondent's denial of access was lawful,he erroneously found that the issue of whether thealley was dedicated to the public was irrelevant to hisconclusion. In response to the General Counsel'sargument that under California property law thealley has been "impliedly dedicated" to the public,5Respondent contends that such a determination isbeyond the Board's jurisdiction and special expertiseand that, at any rate, this issue has not been fullylitigated.We find merit in Respondent's contention that the"implied dedication" issue (and therefore the denial-of-access issue to which it is crucial) was inadequate-ly litigated.6Thus, we note that the General Counseldid not raise the broader denial-of-access issue untilafter all testimony had been taken, the Administra-tive Law Judge did not rule on the General Counsel'smotion to amend the complaint in that regard untilhe wrote his Decision, and the General Counsel didnot suggest that "implied dedication" was an issueuntil he submitted his brief to the AdministrativeLaw Judge. Therefore, we find not only thatRespondent was not fully put on notice with regardto this issue until well after the hearing, but also thatit was denied an opportunity to litigate it. This isparticularly so, both factually and legally, withrespect to whether such matter falls within themeaning of the very precedent the General Counselurges us to apply.4 Citing Thomas Gion, et al. v. Cii' of Santa (ruz. 84 Cal. Rptr. 162, 465P.2d 50 (Calif Sup. Ct., 1970).5 The General Counsel apparently views the issue as a purely legal one.As set forth below, we disagree and hold that Respondent receivedinadequate notice and the issue of "implied dedication" was not fullylitigated.6 Since we find that the issue was not fully litigated, we find itIndeed, were we to reach the merits of the"dedication" issue, the record appears to us to beinsufficient to support a finding under California lawthat the alley was "impliedly dedicated" to thepublic. In Gion v. Santa Cruz, supra, the CaliforniaSupreme Court held that where the public has usedland for more than 5 years with the full knowledge ofthe owner, without asking or receiving permission todo so and where there has been no objection to suchuse, there will be an implied dedication of the land tothe public. In Gion, the court found such dedicationhad occurred with respect to beach property and anadjacent parking lot and road privately owned butused by the public for nearly 100 years. However, atthe trial of that case, there was extensive testimonyby previous and present owners, by local governmentofficials, and by various members of the public,regarding not only the long-term public use of theproperty but also the local government's role inmaintaining the property and encouraging its use bythe public.In the instant case, although there was sometestimony as to the alleged "public" use of the alley,7there is a paucity of evidence on which to base afinding regarding the nature and extent of such use.Furthermore, the record before us contains onlyscant evidence pertinent to several issues carefullyscrutinized by the Gion court; e.g., whether presentand previous owners "made more than minimal andineffectual efforts to exclude the public," andwhether "a constantly changing group of personsuse[d] [the] land in a public way without knowing orcaring whether the owner permits their presence."9In view of the above, we find that the GeneralCounsel's belated motion to amend the complaintshould have been denied and that in any event theGeneral Counsel has failed to adduce sufficientevidence to support a finding that the alley was"impliedly dedicated" to public use. Accordingly.since such a finding is preliminary to a determinationthat Respondent unlawfully attempted to excludeunion organizers from the alley, we conclude that theGeneral Counsel has not sustained his burden ofproof.Moreover, even assuming arguendo that the Ad-ministrative Law Judge properly allowed the GeneralCounsel's motion to amend the complaint and thathe correctly concluded that the issue of access hadbeen sufficiently litigated to bring it before theBoard, we conclude that, to whatever extent use ofunnecessary to determine whether we have the authority to make adetermination of this nature under state property law.7 As noted above, the local police chief also apparently considered thealley public.n Gion, supra, 84 Calif. Rptr. at 170.9 Id at 172.153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe alley by the public may have been established onthe record here, such use was not as "public" as thatof the parking lot involved in Central Hardware. 10 Insuch circumstances the test to be applied in determ-ing whether the Respondent's property rights mustyield to the employees' Section 7 rights is that setforth in Babcock & Wilcox, i.e., whether the circum-stances "place the employees beyond the reach ofreasonable union efforts to communicate withthem."" I Here, there was no contention or evidencethat Respondent's employees were beyond the reachof reasonable union efforts to communicate withthem. Furthermore, it is apparent from the record, asthe Administrative Law Judge found, that the unionrepresentatives could, and did, communicate withemployees as they crossed Orange Street, a publicthoroughfare.'2In light of the above, it is apparent that, on therecord before us, no violation of the Act may befound. Accordingly, we adopt the AdministrativeLaw Judge's recommendation that the complaint bedismissed. 13ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.i0 Central Hardware Company v. N.LR. B., 407 U.S. 539, 547 (1972). TheCourt indicated that the store parking lot in issue there had not taken on aquasi-public character." N.L.R.B. v. The Babcock & Wilcox Company, 351 U.S. 105, 113 (1965).i2 Chairman Fanning concurs in the dismissal of the complaint on thislast ground only.1i Inasmuch as we find that the General Counsel has failed to establishthat Respondent's attempts to exclude union agents from the alley violatedSec. 8(a)(l) of the Act, we do not pass upon whether, as the AdministrativeLaw Judge suggests, Respondent's later abandonment of such attemptsneutralized the alleged unfair labor practices.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Theconsolidated hearing in these cases held on August 19,1976, is based on the following: An unfair labor practicecharge in Case 21-CA-14391 and objections to conductaffecting the results of the election in Case 21-RC-14460filed by the above-named Union on February 18, 1976; acomplaint issued on April 5, 1976, in Case 21-CA-14391on behalf of the General Counsel of the National LaborRelations Board, herein called the Board, by the RegionalDirector of the Board, Region 21, herein called RegionalDirector; a report issued on May 21, 1976, by the RegionalDirector which consolidated certain objections filed by theUnion in Case 21-RC-14460 with the complaint in Case21-CA-14391 for the purpose of hearing, ruling, and adecision by an Administrative Law Judge; an order issuedby the Board on June 18, 1976, directing that the Union'sobjections be processed in the manner ordered by theRegional Director.The complaint alleges that Mike Yurosek & Son, hereincalled Respondent, has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the NationalLabor Relations Act, as amended, herein called the Act, asamended. Respondent filed an answer denying the com-mission of the alleged unfair labor practices.The Union's objections to conduct affecting the resultsof the representation election allege in substance thatRespondent engaged in conduct which interfered with theholding of a free and fair election and constitutes groundsfor setting aside the election.Upon the entire record,' from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs submitted by General Counsel andRespondent-Employer, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, Mike Yurosek & Son, is a Californiacorporation engaged in the business of receiving, grading,packing, handling, and loading vegetables at its commer-cial packing shed located in Holtville, California. Respon-dent annually sells and ships goods and products valuedover $50,000 directly to customers located outside the Stateof California. Respondent admits it is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.1. THE LABOR ORGANIZATION INVOLVEDFresh Fruit & Vegetable Workers, Local P-78-B,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, herein called the Union, isadmittedly a labor organization within the meaning ofSection 2(5) of the Act.III. BACKGROUND AND ISSUESOn December 9, 1975, Respondent opened its vegetablepacking shed in Holtville, California, the facility involvedin this proceeding. The Union immediately initiated acampaign to organize the packing shed's production andmaintenance employees and on December 15, 1975, filed arepresentation petition with the Board seeking an electionamong these employees. On January 15, 1976, RespondentRespondent-Employer's motion to correct transcript by changing thename "Sophia Arellas" to Josephina Arellano is hereby granted.154 MIKE YUROSEK & SONand the Union, with the Board's approval, agreed that asecret-ballot election would be conducted by the Board onFebruary 13, 1976, to determine whether a majority of theRespondent's production and maintenance employeesdesired union representation. The election was held andthe Union failed to receive a majority of the ballots.The questions presented for decision are whether duringthe period before the election Respondent's representativesinterrogated employees about their union activities, toldemployees not to talk with union representatives, deniedunion representatives access to an area where employeespark their automobiles,2engaged in the surveillance ofemployees' union activities, and promised employeesbenefits and threatened them with reprisals for the purposeof discouraging them from voting for the Union, and, if so,whether this conduct in whole or in part violated Section8(a)(1) of the Act and constitutes the type of conductsufficient to set aside the results of the election.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Promise of BenefitsOne or two weeks before the election Respondent owner,David Yurosek, met with the company's approximately 43production and maintenance employees in groups of 6 or 7employees. He told them Respondent was opposed tounion representation and did not want them to vote for theUnion. He pointed out that union representation meant theemployees would pay dues and initiation fees and that theyreally did not need union representation because Respon-dent already was paying them good employment benefits,including medical insurance and union wages.General Counsel contends that to discourage the em-ployees from voting for the Union Yurosek promised themwage increases and employment at the company's Bakers-field, California, packing shed when the packing seasonended in Holtville and reemployment at Holtville when theseason for the next major crop, carrots, started.Regarding the alleged promise of employment at thecompany's Bakersfield packing shed the record establishesthat Respondent operates a packing shed in Bakersfield,California, approximately 330 miles from its Holtvillefacility. The Bakersfield facility operates all of the yearwhereas the one in Holtville operates only about 7 months.The Bakersfield employees, like the ones at Holtville, arenot represented by a union, however, the Holtvilleemployees are paid $3.30 an hour in contrast to an hourlyrate of $2.40 at Bakersfield. It is undisputed that at almosteach group meeting employees asked Yurosek whetherthere would be work available for them at the Bakersfieldfacility when the season ended in Holtville. Yurosekanswered that those employees who wanted to work at thecompany's Bakersfield packing shed should fill out em-2 This conduct which was not alleged in the complaint took place duringthe course of other events which were alleged as unfair labor practices and isclosely related. if not inextricably connected, to such alleged unfair laborpractices particularly the one involving surveillance. Respondent had theopportunity to litigate and did litigate this issue. Under the circumstances, Ihave ruled upon this conduct and grant General Counsel's motion, made atthe close of the hearing, to amend the complaint in this regard.3 The description of Yurosek's remarks about employment at thecompany's Bakersfield packing shed is based on the testimony of Yurosekployment applications and if there were any job openingswhen they sought work they would be employed. Heexplained that the starting rate of pay at Bakersfield was$2.40 per hour, as contrasted to the $3.30 they werecurrently earning, and also explained that their Holtvilleseniority would not carry over to the Bakersfield facility.3I do not believe that Yurosek's remarks concerningemployment at the company's Bakersfield packing shedconstitute an unlawful promise of a new benefit designedto discourage employees from voting for the Union. Thereis no evidence that Yurosek's offer of employment at theBakersfield facility constitutes a new employment policy.To the contrary, it is perfectly natural for an employer whooperates several plants to give employment preference tothose employees whose work has ended at one plant andare seeking work at one of his other plants. The factRespondent had not previously announced this policy to itsHoltville employees is not surprising because the Holtvillepacking shed had been in operation only 7 weeks.Moreover, in assessing the legality of Yurosek's promise ofemployment at the Bakersfield facility, it is extremelydoubtful whether it can be characterized as a benefitinasmuch as Bakersfield is located over 300 miles fromHoltville and Yurosek specifically warned the employeesthat they would receive almost $1 an hour less than theywere currently receiving and would not retain their currentseniority and would have to fill out employment applica-tions and would be employed only if the Bakersfieldfacility needed additional workers. For all of the foregoingreasons I find Yurosek's offer of employment at thecompany's Bakersfield facility does not constitute animpermissible promise of a benefit violative of Section8(a)(1) of the Act.Regarding the alleged promise of reemployment atHoltville when the season for the next major cropcommenced, the record establishes that from the start ofthe packing shed's operation on December 9, 1975, theemployees were for the most part packing broccoli and thebroccoli season was scheduled to end in February 1976when, after apparently a short hiatus, the carrot seasonwould start. Antonia Gonzalez, an employee, testified thatYurosek, at the meeting she attended, told the employeesthat if the company did not have any problems with theUnion and if the Union did not "come in" that theemployees would have work during the carrot season.Gonzalez was not a convincing witness. She expresseduncertainty as to what Yurosek said about this subject andwas only able to present an approximation of his allegedremarks. Moreover, her testimony is uncorroborated andYurosek, whose testimony is corroborated by SupervisorSingh and employee Josephina Arellano,4testified that inspeaking about the carrot season he did not conditionwho, in bearing and demeanor, impressed me as a credible witness. I haverejected the uncorroborated testimony of Lucille Thompson that, at themeeting she attended, Yurosek conditioned his offer of employment atBakersfield on the employees rejecting the Union. Yurosek credibly deniedthat he made this statement and his denial was corroborated by thetestimony of Supervisor Teresa Singh and employees Jesus Perez andMartha Berres, all of whom were at the meeting Thompson attended.4 Singh and Arellano were present when Yurosek spoke to the group ofemployees which included Gonzalez.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment upon the outcome of the union election nordid he even refer to the Union.5Yurosek, who impressedme as a reliable and trustworthy witness, testified that inresponse to several questions about the carrot season heinformed the employees that after the broccoli packingseason had ended Respondent intended to pack carrotsand that the current workers would be the first ones hired,explaining to the employees that the company's pastpractice was to give the employees with seniority prefer-ence for work in packing crops in succeeding seasons. It isundisputed that it has been Respondent's practice at itsother plants located in Bakersfield and Saugus, California,and the practice of other employers in the area, to grantcurrent employees preference for work on succeedingcrops. Based on the foregoing, I find that Yurosek'spromise that the current employees would be reemployedpacking carrots was simply a continuation of an existingemployment practice; hence, it did not constitute animpermissible promise of a benefit violative of Section8(a)(l) of the Act.Regarding the alleged promise of wage increases therecord establishes that Respondent was either paying unionwages at Holtville or a wage scale that was almost identicalto the one being paid his competitors in the area whoseemployees were represented by the Union. In this regard,the Union's campaign literature, in substance, concededthat Respondent was paying union wages, but informed theemployees that Respondent's reason for doing this was notbecause it was "Santa Claus" but because other packingsheds in the area, whose employees were represented by theUnion, paid union wages. Yurosek credibly testified thatthe rate of pay Respondent paid its employees at Holtvillewas based on a wage survey of the packing sheds in theimmediate area, including those whose employees wererepresented by the Union.The General Counsel during his case-in-chief presentedno evidence that Yurosek promised employees a wageincrease. The only evidence on the subject of wagesadduced by the General Counsel during his case was thatYurosek had told the employees they did not need unionrepresentation inasmuch as he was already paying themunion wages. Obviously this does not constitute a violationof Section 8(a)(1) of the Act and the General Counsel doesnot argue otherwise. However, during Respondent's case-in-chief employees Berres and Arellano, who attendeddifferent employee meetings, gave the following testimony:Berres.Q. Did [Yurosek] say that if the Union got raiseshe would give them too?A. He said according to the way the Union paid, hepaid.Q. Did he say he would give raises if the Union gotraises so that he would not have problems?A. Yes.Likewise, I reject employee Thompson's uncorroborated testimony thatan employee, whom she could not identify, asked Yurosek if the employeeswho voted against the Union had seniority for work next year and thatYurosek answered in the affirmative. Thompson, whose testimony on thismatter was uncertain and inconsistent, did not impress me as a trustworthyArellano:Q. Did [Yurosek] say anything about the Union?A. No. Only he told us that if Maggio [a unionpacking shed] raised his wages, that he would; that hewould raise them, too.Berres' testimony that Yurosek stated, "according to theway the Union paid, he paid," is consistent with theprevious finding that Yurosek told the employees that theydid not need union representation because he was alreadypaying them union wages; hence, it is not an impermissiblepromise of a benefit. Likewise, Berres' testimony thatYurosek stated he would grant the employees raises ifemployees represented by the Union received raises so asto avoid problems and Arellano's testimony that if Maggio,a company whose employees are represented by the Union,raised its wages Respondent would do the same, isperfectly consistent with Respondent's existing policy,described supra, of paying its employees union wages.I recognize that Berres' testimony that Yurosek ex-plained that he would grant wage increases comparable tothose secured by the Union "so that he would not haveproblems" was not contradicted. The whole record, how-ever, refutes this testimony. It was not corroborated by anyone of the several witnesses who testified for either theGeneral Counsel or Respondent. To the contrary, the otheremployees who testified that Yurosek spoke about wages-Arellano, Gonzalez, and Singh -did not testify that hisreference to a pay raise was explained in terms of a deviceto avoid having "problems," rather their testimony was tothe effect that Yurosek told the employees that he wouldcontinue to pay wages comparable to the wages paid by theemployers whose employees were represented by theUnion. Under the circumstances I reject Berres' testimony.But, in any event, accepting it as an accurate description ofwhat Yurosek stated, as I have done above in evaluatingthe record, I find that the reference to "problems" isambiguous and, in the circumstances of this case, is aslikely a reference to the fact that if Yurosek did notcontinue to pay wages comparable with his competitorswho paid union wages that he would have problems inhiring employees.Based on the foregoing, I find that Yurosek's promise tokeep his wages comparable to the wages paid by thoseemployers in the area, whose employees are represented bythe Union, is not a promise of a new benefit; hence, it isnot violative of Section 8(a)(l) of the Act.For all of the reasons set forth above I shall recommendthat this portion of the complaint be dismissed.B. The InterrogationLucille Thompson, an employee, testified that approxi-mately 1 week before the election Supervisor Teresa Singhasked, "What did Ralph [referring to Union RepresentativeRalph Perez] say to you?" and told Thompson, "thosewitness. She later testified that the disputed question was simply "do wehave seniority?" When it was brought to her attention that this wasinconsistent with her original testimony she admitted that she did notremember how the disputed question was worded.156 MIKE YUROSEK & SONpeople really bother you." Singh, who specifically deniedthat this episode took place, impressed me as the moretrustworthy witness. Accordingly, I credit her denial andshall recommend that this portion of the complaint bedismissed.C. The ThreatsAntonia Gonzalez, an employee, testified that approxi-mately 2 weeks before the election, during the employees'morning break, she overheard employee Juanita (Juana)Robles, who had formerly worked with Supervisor Singh atthe Heber packing shed, tell Singh, "you don't have toworry because you remember the time when the Unionwanted to come into the Heber shed remember we did notsign. So don't worry about us." Singh supposedly pattedRobles' shoulder and declared, "yes, I know you're one ofmine. I know you're not union, that's why I have youworking here." Robles and Singh each credibly testifiedthat this episode never took place.On the morning of February 10, 1976, Salvador Palma,Jr., applied for a job at Respondent's packing shed. Hespoke to Foreman Pete Villegas who told him there wereno job openings. However, Villegas, according to Palma,gave him permission to stay on the premises and sell tiresto the employees and, as the employees arrived for work,Palma testified he observed Supervisor Singh speak to agroup of employees near the timeclock. Palma testified heobserved Singh take union leaflets out of the hands ofseveral employees and wrinkle and throw them away andoverheard her tell the employees not to take the leaflets ortalk to the union representatives, stating if they continuedto talk to the union representatives Foreman Villegas mightlose his temper and not give them a job packing carrots.Singh credibly denied she engaged in this conduct andVillegas credibly testified that Palma did not ask hispermission to stay and sell tires but simply asked for a joband, when he was told there were no job openings, left thepacking shed. In bearing and demeanor Singh and Villegasimpressed me as more reliable witnesses than Palma.6Accordingly, I have rejected Palma's testimony.For all of the foregoing reasons I shall recommend thatthis portion of the complaint be dismissed.D. The Surveillance of the Employees' UnionActivities; the Denial of Access to the UnionRepresentatives,; Telling Employees Not To Talk toUnion RepresentativesThe episodes which the General Counsel contendsconstitute the unfair labor practices discussed hereinoccurred on January 12 and 22 and February 10, 1976. Inorder to evaluate the evidence pertinent to these allegationsit is first necessary to have in mind the location of6 Aside from his poor demeanor I note that on certain significant mattersPalma was vague and evasive. When questioned whether his mother wasever employed by Respondent he was at first vague and evasive in hisanswers and only reluctantly admitted that shortly before February 10 hismother had worked at the Holtville facility and had been fired. Indeed, shewas fired by Supervisor Singh. Likewise, Palma was vague, evasive, andcontradictory about the period of time he remained inside the packing shedon February 10 and about his whereabouts that morning.I The alley and the adjacent property in this block are owned by LayRespondent's packing shed, particularly the areas wherethe employees parked their automobiles.The packing shed takes up an entire block and isbounded by Fourth Street on the north, Third Street on thesouth, and Orange Street on the east. The street east of andparallel to Orange is Walnut Avenue. The block directlyacross from the packing shed on Orange Street is ownedalmost in its entirety by Respondent, including the alleywhich runs through lots 4 and 17 of this property.7Thealley is unpaved and is approximately 30 to 40 feet wideand 300 feet in length. It connects Orange Street andWalnut Avenue. There are no gates or other obstacleslimiting ingress or egress nor is the alley posted with "notrespassing" signs or other signs indicating that it is privateproperty. Thus, it is not surprising that the alley has beenused for at least 10 years by the general public as aconvenient short cut between Orange Street and WalnutAvenue.8Respondent purchased the property which thealley bisects in December 1974 and thereafter did virtuallynothing to limit its use by the general public. It did not postthe alley against trespassers or otherwise by sign indicate itwas private property. Respondent's only effort to preventpublic use was when, on one occasion, David Yurosekasked a trucker to use an alternative route instead of thealley.On December 9, 1975, when Respondent's packing shedbegan its operation, the employees parked their automo-biles in the alley and in a lot adjacent to the packing shed,owned by Respondent, located at the northern end of thepacking shed near the corner of Fourth and Orange Streets,herein called the parking lot. The great majority ofemployees parked in the parking lot inasmuch as in thearea immediately adjacent to the alley Respondent was inthe process of constructing a facility to recycle the waterused in its packing shed, thus making it inconvenient forthe employees to park in the alley. However, sometime inJanuary 1976, after this construction ended, and when therains had made it too muddy to park in the parking lot, themajority of the employees began to park in the alley.1. The events of January 12, 1976During the lunch period on January 12, 1976, UnionRepresentatives Perez and Leal drove onto the company'sparking lot, where several employees were lunching. Theytalked with the employees for about 10 minutes whenForeman Villegas, from the company's loading dock, adistance of about 30-35 feet from the union representa-tives, yelled out for them to get off the company's property.The union representatives did not comply so Villegasreiterated his command, this time more emphatically. Theunion representatives now moved off the parking lot ontoOrange Street; however, Villegas who was still standing onthe company's loading dock, again yelled for them to getProperties, a partnership. Respondent's owners, David and Mike Yurosek,comprise one-half of this partnership. General Counsel in his posthearingbrief concedes that "Respondent through a subsidiary, Lay Properties, ownslots 4 through 17 on block 42 [referring to the property on which the alley issituated ]."s The finding that the alley at all times matenal and for at least 10 yearshas been used without interruption by the general public is based on theundenied and credible testimony of Union Representatives Perez andBreshears.157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff the company's property. Perez answered that they werenow not on company property but were standing on apublic street and would remain there and talk to theemployees. Villegas made no further statement and theunion representatives remained.I find nothing in this episode which constitutes aviolation of Section 8(a)(l) of the Act. Villegas wasprivileged to prevent the union representatives fromsoliciting employees on Respondent's property, N.LR.B. v.The Babcock & Wilcox Co., 351 U.S. 105 (1956), and, thathe momentarily told the Union representatives they couldnot solicit the employees from the public street -apparently out of a mistaken belief that they were stillstanding on the parking lot -does not reach the level ofan unfair labor practice, for, as soon as Villegas realized hiserror he dropped the matter and made no further protestagainst their presence. Likewise, Villegas' conduct does notconstitute impermissible surveillance of employees' unionactivities where, as here, the record establishes that it is notunusual for Villegas to be on the loading dock during thenormal course of his work and there is no evidence thatVillegas on the date in question ventured onto the loadingdock for the express purpose of keeping the employees'union activities under surveillance. Villegas crediblytestified that he never went onto the dock for that purpose.For these reasons Villegas' conduct on January 12, 1976,does not constitute a violation of Section 8(a)(1) of the Act.I note that, although not referred to in the GeneralCounsel's posthearing brief, the record establishes thatPerez, on cross-examination, testified that following theJanuary 12 episode he ventured back onto the parking loton three or four occasions and, even though Villegas ontwo of those occasions observed him, Villegas did not askhim to leave but told the employees, "don't talk to that guy-don't listen to him." This testimony does not ring true. Icannot believe that Villegas, after emphatically protestingPerez' presence on the parking lot on January 12 andordering him off, would on subsequent occasions allow himto remain on the parking lot. To the contrary, Villegascredibly testified that on several occasions after January 12he observed Perez on the parking lot and ordered him off.Likewise, Villegas credibly testified that he never told anyemployee not to talk to Perez.2. The events of January 22, 1976It is undisputed that on January 22, 1976, shortly beforethe employees' lunchbreak, Union Representative Perez,accompanied by three other union representatives, arrivedat the packing shed. Perez walked across Orange Street tothe packing shed and approached two or three employeeswho were working together in the Respondent's "carrotdump" which is adjacent to the packing shed. Perez askedthem when the employees were scheduled to take theirlunchbreak. He remained in close proximity to theseemployees for a short period of time and was observed byForeman Villegas who, according to Perez' testimony,walked over to where Perez was standing with theemployees and told him, "Leave these people alone. I don't9 Villegas, who impressed me as the more credible witness, testified thatwhen he observed Perez with the employees that were working at the "carrotdump" that he walked over and was informed that Perez felt he had the rightwant you talking to them. I don't have no use for yourcause. I don't believe in what you're doing. Just get the hellout of here and leave us alone." Assuming Perez' version ofwhat took place is accurate,9I find nothing impermissiblein Villegas' outburst. All that it proves is that Villegasobserved Perez talking with the employees during theirworktime and directed Perez not to talk to them. Under thecircumstances, I cannot construe Villegas' statement as ablanket prohibition that Perez could not talk to theemployees during their nonworking time.Perez, after his confrontation with Villegas, rejoined theother union representatives and waited for the employeesto leave the packing shed to have lunch. They stationedthemselves on Orange Street and, as the employees left thepacking shed and crossed the street on their way to thealley where their automobiles were parked, they weresolicited by the union representatives. Perez testified thatfor approximately 20 to 30 minutes during this period oftime Villegas, who was standing in the packing shedobserving the solicitation, occasionally yelled out to theemployees, "Don't talk to those guys. Just go and eat yourlunch. Don't talk to them. Just get away from them." Perez'testimony is not corroborated. None of the other unionrepresentatives who were present were called to testify nordid any of the employees corroborate his testimony.Villegas credibly testified that he never told any of theemployees not to talk to union representatives. Villegasimpressed me as the more trustworthy witness. According-ly, I reject the General Counsel's contention that Villegason this occasion directed employees not to talk to theunion representatives. Finally, I do not regard Villegas'conduct in observing the union representatives solicit theemployees as unlawful surveillance inasmuch as this unionactivity took place in plain view of Respondent's packingshed where Villegas had a right to be and there isinsufficient evidence to establish that Villegas deliberatelyset out to keep the employees' union activities undersurveillance.3. The events of February 10, 1976On February 10, 1976, shortly before the employees'lunch period, the Union's chief administrative officer, JerryBreshears, accompanied by Union Representatives Perez,Leal, and Detiesch, came to the packing shed for thepurpose of passing out leaflets urging the employees to votefor the Union. Breshears and Perez stationed themselves onOrange Street and Leal and Detiesch on Walnut Avenue infront of the entrance to the alley across from the packingshed which connects Orange Street with Walnut Avenue.Breshears and Perez handed employees union leaflets asthey left the packing shed and crossed Orange Street toenter into the alley where their cars were parked. Shortlyafter the lunch period had commenced Breshears enteredthe alley to speak with some of the workers who wereeating lunch in the parked cars. He had gotten approxi-mately 40 feet into the alley when Foreman Villegas, whowas eating his lunch with several other employees in theback of employee Esparaza's pickup truck which wasto talk to the employees. Villegas told him that he could not speak to themduring their working hours.158 MIKE YUROSEK & SONparked at the Orange Street entrance to the alley, yelled outfor Breshears to keep out of the alley. Breshears ignoredthis command, so, Villegas repeated it but still withouteffect. Villegas jumped off the truck and went over toBreshears and told him "get your ass off this property."Breshears answered that he had a right to be there andintended to talk to the workers. Villegas stated, "This isprivate property and I said get your ass off of it or I'mgoing to throw you off." Breshears dared Villegas to carryout his threat and pointed out that the Union might win theelection so Villegas would have to deal with Breshearswhich made it foolish for them to fight. Villegas toldBreshears, "get off this property ...I don't want youtalking to my workers." 10 Breshears refused to leave thealley but instead walked over and introduced himself to agroup of three or four employees who were eating theirlunch in the alley. Villegas followed him over and told theemployees that Breshears was one of the "leeches" and"bloodsuckers" who only wanted the employees to workfor him so he could get their money and drive a big car."Breshears, at this point, left the employees and walkeddown the alley toward Walnut Avenue and Villegas wentin the opposite direction to the packing shed where hephoned the police.A police car arrived immediately and parked at theOrange Street entrance to the alley where both Villegas andBreshears, in the presence of several employees, spoke tothe police officer. Villegas told the officer that the unionrepresentatives were on private property and he wantedthem to stay out of the alley. Breshears replied, insubstance, that they were only talking to the employees andhad a right to do this in the alley since it was a publicthoroughfare. The police officer indicated he would radiothe police station for advice. Breshears and Villegasremained aside of the police car and, in the presence of thepoliceman and several employees, engaged in a verbalaltercation. Villegas called Breshears a "leech" and a"bloodsucker" and, in reply, Breshears using Villegas as a"sounding board" made a campaign speech to theemployees. He stated that he did not know why Villegaswould object to the employees joining the Union since itwas not going to cost Villegas any money and it wouldmean more money for the employees. Villegas remarked,"just keep it up you're going to get yours." The policeofficer told them both to "settle down," that he wanted no10 The description of the events of February 10 which had occurred up tothis point for the most part is based on Breshears' uncontradicted testimony.There is a significant dispute, however, about what took place during theperiod when Breshears and Perez were situated on Orange Street distrib-uting literature to the employees. Breshears testified that Villegas, from thepickup truck, shouted to the employees as they crossed Orange Street,"don't talk to that guy. They're just trying to steal your money." Pereztestified that in addition to this remark Villegas also told the employees"Don't take those leaflets ...they are just trying to get your money."Villegas specifically denies he ever told any of the employees not to talk tounion representatives and further testified that he did not tell any of theemployees not to talk to Breshears or not to take any of the leaflets that hewas distributing. Villegas impressed me, in bearing and demeanor, as themore reliable witness and I have credited his denials.I I recognize that Villegas in effect denied this particular confrontationwith Breshears in the presence of the employees, testifying that there wereno employees in the alley closer than 40 or 50 feet from them at any timewhen they spoke. On this point, Breshears impressed me as the more reliablewitness. I do not, however, credit Palma's testimony that at this timetrouble from either one. The police officer eventuallyreceived a radio message from the police station andinformed Breshears and Villegas that the chief of policehad advised him that the alley was a public road and thatbecause of this Villegas could not stop the union represen-tatives from entering it and talking to the employees. Atthis point of time the lunch period was ending and theemployees were in the process of returning to work.The election was conducted on February 13 and theUnion's representatives returned to the packing shed onFebruary 11 and 12 and, without objection, solicitedemployees in the alley.The record does not establish that Foreman Villegasconducted himself in a manner sufficient to warrant afinding that Respondent violated Section 8 (aX I) as allegedin the complaint. Villegas' refusal to permit the unionrepresentatives from soliciting the employees in the alley 12where they parked their cars does not constitute an unfairlabor practice for the reason that the alley was Respon-dent's property. See N.LRB. v. The Babcock & WilcoxCompany, 351 U.S. 105, 112-113 (1965), wherein theSupreme Court held that an employer may prohibit theintrusion on his property by nonemployee union organiz-ers, absent a showing that no adequate alternative meansof communication with the employees is available or thatthe employer is discriminating against the Union byallowing other distribution on its property. Here there is nocontention or evidence that Respondent's employees werebeyond the reach of reasonable union efforts to communi-cate with them nor is there any credible evidence thatRespondent discriminated against the Union by allowingothers to communicate with employees on its property. Thefact that the public's open and continuous use of the alleyfor a period of over 5 years may constitute a common lawdedication of the land to the public 13 is not relevant to thesituation here. See Central Hardware Co. v. N.LR.B., 407U.S. 539 (1972). In view of the foregoing, I find thatRespondent by denying the Union access to its propertyhas not engaged in unfair labor practices within themeaning of Section 8(a)( 1) of the Act. 4Likewise, I am unwilling to infer unlawful surveillancefrom Villegas' presence while the union representativeswere distributing leaflets on Orange Street. The distribu-tion took place right in front of Respondent's packing shed,under the eyes of supervision, and Villegas crediblyVillegas told the employees "to go about their business, go cat lunch andforget about him [Breshears]." As I have indicated previously, Palma didnot impress me as a credible witness. Moreover, this testimony was notcorroborated by Breshears.12 In addition to his attempt on February 10 to prevent the unionrepresentatives from entering the alley, Foreman Villegas admitted thatprior to February 10 on several occasions he had successfully ordered UnionRepresentative Perez out of the alley.13 Thomas Gion, et al. v. City of Santa Cruz, 84 Col. Rptr. 162, 465 P.2d50. (Calif. Sup. Ct., 1970).14 Normally I would not have reached the merits of this matter butwould have concluded that there was no unlawful denial of access in thiscase for the reason that as soon as the police informed Respondent that thealley was a public road Respondent in effect withdrew its objections and nolonger impeded the union representatives' efforts to solicit in the alley.However, it is necessary to determine whether the Act prohibitedRespondent from denying the Union access to the alley inasmuch as theresolution of the allegation of unlawful surveillance, discussed infra, in partdepends upon the answer to this question.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that it had been his normal practice, since thepacking shed opened, to eat lunch either at a nearbyrestaurant or in the back of employee Esparaza's truckwherever it was parked. Nor is there evidence whichestablishes that Villegas lunched in the back of the truck onFebruary 10 with the intent of keeping the employees'union activities under surveillance rather than simplyfollowing his normal practice. The fact that Villegasfollowed Union Representative Breshears over to a groupof employees is not evidence of such an impermissibleintent, rather it simply was an act which was part andparcel of Villegas' permissible effort to evict Breshearsfrom company property. See Kimbell Corporation, 177NLRB 828, 832 (1969). The fact that, because Breshearsrefused to obey his requests to leave the company'sproperty, Villegas in a moment of anger followed Breshearsover to a group of employees and spoke in derogatoryterms about Breshears is not sufficient to establish thatVillegas' intent was to interfere with the employees' unionactivities rather than simply a continuation of his permissi-ble efforts to remove Breshears from Respondent's proper-ty. In view of the foregoing, I find that on February 10,1976, Respondent did not engage in the surveillance of itsemployees' union activities in violation of Section 8(a)(l) ofthe Act.Based on the foregoing, I shall recommend that theallegations pertaining to the portions of the complaintdiscussed in this section be dismissed.V. THE OBJECTIONS TO THE ELECTIONThe Union's Objections 1, 2, 4, 5, 6, and 10 have beenconsolidated with the alleged unfair labor practices for thepurpose of a ruling by me. Of these, Objections 1, 2, 4, 5,and 6 (in part) involve conduct which was alleged as unfairlabor practices in the complaint and, for the reasons set out15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.above, I find that the evidence does not support theseobjections and recommend that they be dismissed.Objection 6, in pertinent part, alleges that "during thedays immediately preceding the holding of the election, theemployer's supervisors shouted and yelled profanities andthreats at union organizers while they were attempting tocampaign and distribute literature to the employeesadjacent to the Employer's property." In this regard, therecord establishes that on February 10 after UnionRepresentative Breshears repeatedly refused to leave thecompany's property, at Foreman Villegas' request, thatVillegas lost his temper and, in the presence of employees,called Breshears a "leech" and a "bloodsucker" and at onepoint stated to Breshears, "you are going to get yours."This conduct, especially in view of the surroundingcircumstances, did not interfere with the employees' freechoice in the representation election and I shall recom-mend that this objection be dismissed.Likewise, I shall recommend the dismissal of Objection10 which alleges, in substance, that the Employer'ssupervision interrogated employees in small groups abouttheir union sympathies and urged them to vote against theUnion. No evidence was presented in support of thisobjection.As I have found all of the objections to lack merit and asthe Union did not receive a majority of the votes cast in therepresentation election, I shall recommend that the resultsof the election be certified.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER '5The complaint is dismissed in its entirety.IT IS ALSO ORDERED that the results of the election held inCase 21-RC-14460 on February 13, 1976, be certified.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.160